DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 8668085 B1).
	Re. Claims 1-2 and 7, Oliver discloses a cover (Fig. 1-11, label 10) capable for a cosmetic
brush including a handle, a ferrule, and bristles (See Fig. 1 where the handle is labeled a 24, ferrule is
labeled as 22b and the bristles are labeled as 22a), the cover comprising:
A body (Fig. 1, label 12) having substantially the same shape of the ferrule and bristles (Fig. 3) and comprising neoprene, spandex or a combination thereof (Abstract; Col. 3, lines 28-34 discloses it is capable of being made of neoprene or a combination of neoprene and spandex), the body having an internal volume to contain the entirety of the ferrule and bristles (Fig. 3);
A first opening at a first end of the body for receiving the cosmetic brush in a handle-first orientation (Fig. 1, label 14);
A stretchable second opening at a second end of the body (Abstract, Fig. 1, label 16), wherein an unstretched width of the second opening is 80% to 99% of a widest portion of the ferrule (It should be noted that the ferrule is not positively recited and as such the brush cover can be fully capable to have an unstretched width of the second opening to be 80% to 99% of a widest portion of a brush ferrule) and wherein the second opening is capable of stretching to admit the ferrule therethrough (it is capable of stretching as the second opening would include a portion that is made of neoprene that would allow it to stretch to admit the ferrule; Col. 3, lines 28-34; Abstract discloses the cover to be stretchable that has a volume less than that of the paint brush head which indicate that it is stretched by the paint brush); and
A flap distally extending from the first end of the body, the flap configured to fold over the body to substantially cover the first opening and comprising a closure mechanism capable of attaching to the body (Fig. 6, label 114 where the closure mechanism is denoted to be labels 114a-b; Col. 5, lines 20-22 discloses the different types of fastening means including a magnetic fastener)
Wherein the cover is capable of holding the cosmetic brush substantially in place (As the cover substantially is identical to the shape of the brush, it is fully capable of holding a cosmetic brush in place especially in the position as shown in Fig. 8).
Re. Claim 4, Oliver discloses the claimed cover and further discloses the unstretched width of the second opening is less than the width of the body (Fig. 1; Further it should be noted that the body is not positively recited; Abstract discloses the cover to be stretchable that has a volume less than that of the paint brush head which indicate that it is stretched by the paint brush). 
Regarding Claim 6, Oliver discloses the claimed cover of claim 1 and further discloses the first opening (Fig. 1, label 14) has a larger width (Fig. 1) than an unstretched with of the second opening (Fig. 1, label 16).
Re. Claim 10, Oliver discloses a cover (Fig. 1-11, label 10) capable for a cosmetic brush including a handle, a ferrule, and bristles (See Fig. 1 where the handle is labeled a 24, ferrule is labeled as 22b and the bristles are labeled as 22a), the cover comprising:
a body (Fig. 1, label 12) having substantially the same shape of the ferrule and bristles (Fig. 3), the body comprising neoprene, spandex or a combination thereof (Abstract; Col. 3, lines 28-34 discloses it is capable of being made of neoprene or a combination of neoprene and spandex and having an internal volume sufficient to contain the entirety of the ferrule and the bristles (Fig. 3);
a first opening at a first end of the body for receiving the cosmetic brush in a handle-first orientation (Fig. 1, label 14);
a stretchable second opening at a second end of the body (Abstract, Fig. 1, label 16), wherein an unstretched width (Abstract discloses the cover to be stretchable that has a volume less than that of the paint brush head which indicate that it is stretched by the paint brush and teaches an unstretched width and stretched width) of the second opening is 80% to 99% of a widest portion of the ferrule (It should be noted that the ferrule is not positively recited and as such the brush cover can be fully capable to have an unstretched width of the second opening to be 80% to 99% of a widest portion of a brush ferrule) and wherein the second opening is capable of stretching to admit the ferrule therethrough (it is capable of stretching as the second opening would include a portion that is made of neoprene that would allow it to stretch to admit the ferrule; Col. 3, lines 28-34),
wherein the first opening has a larger width than an unstretched width of the second opening (Fig. 1), and the body comprises a tapered portion configured to limit movement of the ferrule (Fig. 1), or wherein the first and second openings have substantially the same unstretched width; and
a flap distally extending from the first end of the body, the flap configured to fold over the body to substantially cover the first opening and comprising a hook and loop fastener for attachment to a corresponding hook and loop fastener on the body (Fig. 6, label 114 where the closure mechanism is denoted to be labels 114a-b; Col. 5, lines 20- 22 discloses the different types of fastening means including a hook-and-loop fastener system),
wherein the cover is capable of holding the cosmetic brush substantially in place (As the cover substantially is identical to the shape of the brush, it is fully capable of holding a cosmetic brush in place especially in the position as shown in Fig. 8).
Re. Claim 12, Oliver discloses the claimed cover of claim 10 and further discloses the unstretched width of the second opening is 90% to 95% of the width of the widest portion of the ferrule (It should be noted that the ferrule is not positively recited and as such the brush cover can be fully capable to have an unstretched width of the second opening to be 90% to 95% of a widest portion of a brush ferrule; Abstract discloses the cover to be stretchable that has a volume less than that of the paint brush head which indicate that it is stretched by the paint brush). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Martin (US 20160332480 A1). 
	Re. Claim 3, Oliver disclosed the cover of claim 2 but is silent to the body having a thickness of about 1 mm to about 2 mm. 
	Martin discloses a brush cover (Fig. 1, label 10) in the same field of endeavor and further discloses the body of the cover having a thickness of about 1 mm to about 2 mm (Par. [0026] discloses the cover being made of a material with a thickness of less than 2 millimeter. This is further supported in claims 2 and 3). By having this particular thickness, it provides a durable protection for the brush and allows the cover to be reused. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the body of Oliver to have a thickness of about 1 mm to about 2 mm to have the cover be more durable. By having a durable cover, it reduces the chances of the paint brush to be damaged from the environment when not in use and also allows the cover to be used multiple times. 
	Re. Claim 14, Oliver disclosed the cover of claim 2 but is silent to the body having a thickness of about 1 mm to about 2 mm. 
	Martin discloses a brush cover (Fig. 1, label 10) in the same field of endeavor and further discloses the body of the cover having a thickness of about 1.5 mm (Par. [0026] discloses the cover being made of a material with a thickness of less than 2 millimeter and can include a thickness of 1.5 mm. This is further supported in claims 2 and 3). By having this particular thickness, it provides a durable protection for the brush and allows the cover to be reused. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the body of Oliver to have a thickness of about 1.5 mm to have the cover be more durable. By having a durable cover, it reduces the chances of the paint brush to be damaged from the environment when not in use and also allows the cover to be used multiple times.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Shaughness (US 9167891 B2).
	Re. Claim 5, Oliver discloses the cover of claim 1 but is silent to the first and second openings
having a substantially the same unstretched width.
	Shaughness discloses a brush cover in the same field of endeavor and further discloses the first
and second openings having a substantially the same unstretched width (Fig. 22 of Shuaghness; Abstract) to provide compatibility with various brush shapes and sizes.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the body of Oliver to have the first and second openings to be substantially the same unstretched width in order to provide compatibility with various brush shapes
and sizes.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Cody (US 8607979 B1).
	Re. Claim 8-9, Oliver discloses the cover of claim 1 but is silent to a sleeve
configured to hold a container wherein the container comprises a makeup compact, a lipstick, a lip gloss,
or a container for storage of liquid. It should be noted, however, that “makeup container” and
“makeup” itself is being recited functionally.
Cody teaches a brush cover in the same field of endeavor and further discloses a sleeve that is
capable of holding a container wherein the container can be a makeup compact, a lipstick, a lip gloss, or
a container for storage of liquid allowing the user to hold multiple components at once in one
configuration (Fig. 2 of Cody, label 40; Col. 5, lines 35-40).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the cover of Oliver to have a sleeve as taught by Cody to hold
containers or the like allowing the user to hold multiple components at once in one configuration.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Meimeteas (US 4821361 A). 
	Re. Claim 15, Oliver discloses a covered brush fully capable of use in the field of cosmetics
(Fig. 1-11), comprising:
a brush capable of being used in the field of cosmetics including a handle, a ferrule, and bristles (See Fig. 1 where the handle is labeled a 24, ferrule is labeled as 22b and the bristles are labeled as 22a); and
a cover (Fig. 1, label 10) comprising:
A body (Fig. 1, label 12) having substantially the same shape of the ferrule and bristles (Fig. 3) and comprising a stretchable and comfortable material (Abstract), the body having an internal volume to contain the entirety of the ferrule and bristles (Fig. 3);
A first opening at a first end of the body for receiving the cosmetic brush in a handle- first orientation (Fig. 1, label 14);
A stretchable second opening at a second end of the body (Abstract, Fig. 1, label 16), and wherein the second opening is capable of stretching to admit the ferrule therethrough (it is capable of stretching as the second opening would include a portion that is made of neoprene that would allow it to stretch to admit the ferrule; Col. 3, lines 28-34); and
A flap distally extending from the first end of the body, the flap configured to fold over the body to substantially cover the first opening and comprising a closure mechanism capable of attaching to the body (Fig. 6, label 114 where the closure mechanism is denoted to be labels 114a-b; Col. 5, lines 20-22 discloses the different types of fastening means including a magnetic fastener)
Wherein the cover is capable of holding the cosmetic brush substantially in place (As the cover substantially is identical to the shape of the brush, it is fully capable of holding a cosmetic brush in place especially in the position as shown in Fig. 8); and 
Wherein the cosmetic brush is a blender brush (Fig. 1 wherein the brush is a blender as it blends paint material)
However, Oliver is silent to the unstretched width of the second opening is 80% to 99% of a widest portion of the ferrule. 
Meimeteas discloses a brush cover for the ferrule in the same field of endeavor and further discloses the unstretched width of the second opening is 80% to 99% of a widest portion of the ferrule (Col. 2, lines 64-68, Col. 3, lines 1-14 where it is disclosed the brush width across the ferrule wherein the ferrule comprises one width dimension and width of the cover itself. Meimeteas discloses the cover to be at least 1.25 inches and the width of the ferrule to be 1 inch, 2 inches, 2 ½ inches, 3 inches, etc. As such, the provided range of both can create a combination in which the unstretched width of the second opening is 80% to 99% of a widest portion of the ferrule). It is disclosed that the dimensions of the second opening is to be at least 1.25 inches is so that the cover stays in place when in use (Col. 2, lines 64-68). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the unstretched width of the second opening of Oliver to be 80% to 99% of the ferrule of the brush as taught by Meimeteas in order to prevent the cover from twisting when in use. 
	Re. Claim 17, Oliver and Meimeteas teaches the covered cosmetic brush of claim 15 and further
discloses the shape of the bristles is not substantially deformed by the cover (Col. 2, lines 21-25).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Meimeteas (US 4821361 A) and Cody (US 8607979 B1).
Re. Claim 18-19, Oliver and Meimeteas teaches the claimed cover but is silent to a sleeve
configured to hold a container wherein the container comprises a makeup compact, a lipstick, a lip gloss,
or a container for storage of liquid. It should be noted, however, that “makeup container” and
“makeup” itself is being recited functionally.
Cody teaches a brush cover in the same field of endeavor and further discloses a sleeve that is
capable of holding a container wherein the container can be a makeup compact, a lipstick, a lip gloss, or
a container for storage of liquid allowing the user to hold multiple components at once in one
configuration (Fig. 2 of Cody, label 40; Col. 5, lines 35-40).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the cover of Oliver and Meimeteas to have a sleeve as taught by Cody to hold containers or the like allowing the user to hold multiple components at once in one configuration.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 8668085 B1) in view of Meimeteas (US 4821361 A) and Martin (US 20160332480 A1).
Re. Claim 20, Oliver disclosed the cover of claim 15 but is silent to the body having a thickness of about 1 mm to about 2 mm. 
	Martin discloses a brush cover (Fig. 1, label 10) in the same field of endeavor and further discloses the body of the cover having a thickness of about 1.5 mm (Par. [0026] discloses the cover being made of a material with a thickness of less than 2 millimeter and can include a thickness of 1.5 mm. This is further supported in claims 2 and 3). By having this particular thickness, it provides a durable protection for the brush and allows the cover to be reused. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the body of Oliver to have a thickness of about 1.5 mm to have the cover be more durable. By having a durable cover, it reduces the chances of the paint brush to be damaged from the environment when not in use and also allows the cover to be used multiple times.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 14-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/10/2022